DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
This non-final office action is in response to the application filed 21 April 2021.
Claims 1-15 are pending. Claim 1 is independent.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 22 July 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings filed 21 April 2021 are accepted.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-3 and 6-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Import Another Google Spreadsheet’s Data (13 August 2008, hereafter Google) and further in view of Harrington (US 7917845, patented 29 March .
As per independent claim 1, Google discloses a method for managing data in a grid comprising:
importing data from a data source to a range of cells in a first grid, where the range of cells is specified by a first key in a first notation input associated with the first grid, where the range of cells is indicated for a destination of data from the data source, and wherein the first notation input includes a second key specifying the data source (page 1: Here, the "importRange" function allows a user to specify a range of cells in a source, identified by the URL, to import into a spreadsheet grid)
Google fails to specifically disclose wherein the notation input includes references to one or more reference cells of the grid different from the range of cells, the reference cells containing parameters which specify filtering options. However, Becker discloses wherein the notation input includes references to one or more reference cells of the grid different from the range of cells, the reference cells containing parameters which specify filtering options (Figure 1B; paragraph 0032: Here, a range of cells, “SalesList” is specified. The filter is applied to the reference sales “Total Sales” such that "Total Sales" is greater than 2000). It would have been obvious to one of ordinary skill in the art at the time of the applicant's invention to have combined Becker with Google-Harrington, since it would have allowed a user to perform filtering on a set of sales contained within the larger range of cells.
As per dependent claim 2, Google discloses wherein the first notation input is not associated with any cell in the first grid and is stored at a location outside the first grid 
As per dependent claim 3, Google fails to disclose wherein the first notation input references other inputs in cells in the first grid different from cells in the range of cells, the other inputs including parameters, specifying one or more of data formatting, data filtering, data presentation, data updating, or data output to specified location of the first grid. However, Harrington discloses wherein the notation input references other inputs in cells in the grid different from cells in the range of cells, the other inputs including parameters specifying at least one of data formatting, data filtering, data presentation, or data updating (column 3, lines 46-59). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to have combined Harrington with Google, since it would have allowed a user to update data edits to the original source document.
As per dependent claim 6, Google, Harrington, and Becker disclose the limitations similar to those in claim 3, and the same rejection is incorporated herein. 
As per dependent claim 7, Google fails to specifically disclose wherein the first key further specifies security information associated with the data source. However, the examiner takes official notice that use of security information, such as public/private keys and user log-in credentials was notoriously well-known in the art at the time of the applicant’s invention. It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to have combined the well-known with Google, as it would have allowed a user to require log-in/authentication in order to access data. This would have enabled a user to protect his/her data from unwanted modifications.
As per dependent claim 8, Google discloses wherein the notation input is not associated with any cell in the first grid and is stored at a location outside the first grid (page 1: Here, the input notation accesses a cell in an external spreadsheet grid).
As per dependent claim 9, Google, Harrington, and Becker disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Google fails to specifically disclose wherein each time the data is imported, the data is filtered differently. However, the examiner takes official notice that it was notoriously well-known in the art at the time of the applicant’s effective filing date that applying filters to different/changing data sets will result in different filtering of the data as new/additional items will be filtered. It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined the well-known with Google, with a reasonable expectation of success, as it would have allowed .

Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Google, Harrington, and Becker and further in view of Matas et al. (US 2007/0106952, published 10 May 2007, hereafter Matas).
As per dependent claim 4, Google, Harrington, and Becker disclose the limitations similar to those in claim 3, and the same rejection is incorporated herein. Google fails to specifically disclose wherein the specified locations are non-contiguous. However, Matas, which is analogous to the claimed invention because it is directed toward selecting cells from a spreadsheet, discloses wherein the specified locations are non-contiguous cells. It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Matas with Google, with a reasonable expectation of success, as it would have allowed for selection of non-contiguous cells. This would have provided the user with greater flexibility, as they would be able to select only the cells they wished to import and process.

Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Google, Harrington, and Becker and further in view of Kegel et al. (US 2003/0163519, published 28 August 2003, hereafter Kegel).
As per dependent claim 5, Google, Harrington, and Becker disclose the limitations similar to those in claim 3, and the same rejection is incorporated herein. Google fails to specifically disclose wherein the data formatting includes a range of cells .

Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Google, Harrington, and Becker and further in view of Gudlavenkatasiva et al. (US 2011/0252275, published 13 October 2011, hereafter Gudlavenkatasiva).
As per dependent claim 10, Google, Harrington, and Becker disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Google fails to specifically disclose wherein the first notion input comprises parameters used in interacting with the data source, wherein the parameters validate data from the data source. However, Gudlavenkatasiva, which is analogous to the claimed invention because is directed toward validating data, discloses wherein the parameters validate data from the data source (claim 8). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined .

Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Google, Harrington, and Becker and further in view of Reeves et al. (US 2007/0011211, published 11 January 2007, hereafter Reeves).
As per dependent claim 11, Google, Harrington, and Becker disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Google fails to specifically disclose wherein the first notation input only functions on cells of the first grid where data points exist. However, Reeves which is analogous to the claimed invention because it is directed toward spreadsheet editing, discloses wherein the first notation input only functions on cells of the first grid where data points exist (paragraph 0138). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Reeves with Google, with a reasonable expectation of success, as it would have determined whether content exists before processing. This would have provided the user with the advantage of only processing existing data.

Claims 12-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Google, Harrington, and Becker and further in view of Griffin (US 2013/0018920, filed 12 July 2011).

As per dependent claim 13, Google, Harrington, Becker, and Griffin disclose the limitations similar to those in claim 12, and the same rejection is incorporated herein. Griffin discloses wherein the parameters for at least two of het data sources of the plurality of data sources are different (paragraph 0023). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Griffin with Google, with a reasonable expectation of success, as it would have allowed for merging disparate data into a single data source. This would have provided a user with the advantage of merging different data sets into a single data store, allowing the user to interact with all the data via the single data store.

As per dependent claim 15, Google, Harrington, and Becker disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Google fails to specifically disclose wherein the first key retrieves information associated with the data source from a data portal. However, Griffin discloses retrieving information associated with the data source from a data portal (Figure 1; paragraph 011). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Griffin with Google, with a reasonable expectation of success, as it would have allowed for merging disparate data into a single data source. This would have provided a user with the advantage of merging different data sets into a single data store, allowing the user to interact with all the data via the single data store.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-3 and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 6-7 of U.S. Patent No. 10,120,853 (hereafter “the 853 patent”). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims recite substantially similar subject matter as those within the patent.
With respect to claim 1, claim 1 of the 853 patent discloses a method comprising:
importing data from a data source to a range of cells in a first grid, where the range of cells is specified by a first key in a first notation input associated with the first grid, where the range of cells is indicated for a destination of data from the data source, and where the first notation input includes a second key specifying the data source (column 18, lines 54-60)
wherein the first notation input further comprises references to one or more reference cells of the first grid different from the range of cells, the reference cells containing parameters which dynamically filter the data as the data is being imported 
	With respect to claim 2, claim 6 of the 853 patent discloses wherein the first notation input is included in an initial cell in the first grid and the range of cells does not include the initial cell (column 19, lines 23-26).
With respect to claim 3, claim 2 of the 853 patent discloses wherein the first notation input references other inputs in cells in the first grid different from cells in the range of cells, the other inputs including parameters specifying one or more of data formatting, data presentation, data updating, or data output to specified locations of the first grid (column 19, lines 7-12).
As per dependent claim 7, the 853 patent discloses the limitations substantially similar to those in claim 1, and the same rejection is incorporated herein. The 853 patent fails to specifically disclose wherein the first key further specifies security information associated with the data source. However, the examiner takes official notice that use of security information, such as public/private keys and user log-in credentials was notoriously well-known in the art at the time of the applicant’s invention. It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to have combined the well-known with the 853 patent, as it would have allowed a user to require log-in/authentication in order to access data. This would have enabled a user to protect his/her data from unwanted modifications.

Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of the 853 patent in view of Matas.


Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of the 853 patent in view of Kegel.
As per dependent claim 5, the 853 patent disclose the limitations similar to those in claim 3, and the same rejection is incorporated herein. The 853 patent fails to specifically disclose wherein the data formatting includes a range of cells to use as a formatting template, wherein the template overrides formatting already present in at least one cell other than a cell including the first notation input or the initial cell. However, Kegel, which is analogous to the claimed invention because it is directed toward overriding formatting, discloses wherein the data formatting includes a formatting template, wherein the template overrides formatting already present in at least one cell other than a cell including the first notation input or the initial cell (Figure 10, paragraphs 0087-0089). It would have been obvious to one of ordinary skill in the art at the time of 

Claims 6 and 8-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of the 853 patent in view of Google.
As per dependent claim 6, the 853 patent discloses the limitations similar to those in claim 3, and the same rejection is incorporated herein. The 853 patent fails to specifically disclose wherein the formatting comprises formulas and values to be inserted with the imported data. However, Google disclose wherein the formatting comprises formulas and values to be inserted with the imported data (page 1). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Google with the 853 patent, with a reasonable expectation of success, as it would have enabled a user to import formulas and values. This would have enabled the user to maintain consistency across multiple sheets.
As per dependent claim 8, the 853 patent discloses the limitations similar to those in claim 3, and the same rejection is incorporated herein. The 853 patent fails to specifically disclose wherein the notation input is not associated with any cell in the first grid and is stored at a location outside the first grid. However, Google discloses wherein the notation input is not associated with any cell in the first grid and is stored at a location outside the first grid (page 1: Here, the input notation accesses a cell in an external spreadsheet grid). It would have been obvious to one of ordinary skill in the art 
As per dependent claim 9, the 853 patent discloses the limitations similar to those in claim 1, and the same rejection is incorporated herein. The 853 patent fails to specifically disclose wherein each time the data is imported, the data is filtered differently. However, the examiner takes official notice that it was notoriously well-known in the art at the time of the applicant’s effective filing date that applying filters to different/changing data sets will result in different filtering of the data as new/additional items will be filtered. It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined the well-known with the 853 patent, with a reasonable expectation of success, as it would have allowed for a user to filter changing data. This would have provided the user with dynamic data sets based upon the filters, thereby providing them with more accurate data.

Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the 853 patent and further in view of Gudlavenkatasiva.
As per dependent claim 10, the 853 patent disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. The 853 patent fails to specifically disclose wherein the first notion input comprises parameters used in interacting with the data source, wherein the parameters validate data from the data source. However, Gudlavenkatasiva, which is analogous to the claimed invention .

Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the 853 patent and further in view of Reeves.
As per dependent claim 11, the 853 patent disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. The 853 patent fails to specifically disclose wherein the first notation input only functions on cells of the first grid where data points exist. However, Reeves which is analogous to the claimed invention because it is directed toward spreadsheet editing, discloses wherein the first notation input only functions on cells of the first grid where data points exist (paragraph 0138). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Reeves with the 853 patent, with a reasonable expectation of success, as it would have determined whether content exists before processing. This would have provided the user with the advantage of only processing existing data.

Claims 12-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the 853 patent and further in view of Griffin (US 2013/0018920, filed 12 July 2011).

As per dependent claim 13, the 853 patent and Griffin disclose the limitations similar to those in claim 12, and the same rejection is incorporated herein. Griffin discloses wherein the parameters for at least two of the data sources of the plurality of data sources are different (paragraph 0023). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Griffin with the 853 patent, with a reasonable expectation of success, as it would have allowed for merging disparate data into a single data source. This would have provided a user with the advantage of merging different data sets into a single data store, allowing the user to interact with all the data via the single data store.

As per dependent claim 15, the 853 patent disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. The 853 patent fails to specifically disclose wherein the first key retrieves information associated with the data source from a data portal. However, Griffin discloses retrieving information associated with the data source from a data portal (Figure 1; paragraph 011). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Griffin with the 853 patent, with a reasonable expectation of success, as it would have allowed for merging disparate data into a single data source. This would have provided a user with the advantage of merging different data sets into a single data store, allowing the user to interact with all the data via the single data store.

Claims 1-3, 7, and 9 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 6-7 of U.S. Patent No. 11,010,544 (hereafter “the 544 patent”). Although the claims at issue are not identical, they are not patentably the claims recite substantially similar subject matter as those within the patent.
With respect to claim 1, claims 1-2 of the 544 patent discloses a method comprising:
importing data from a data source to a range of cells in a first grid, where the range of cells is specified by a first key in a first notation input associated with the first grid, where the range of cells is indicated for a destination of data from the data source, and where the first notation input includes a second key specifying the data source (column 18, lines 56-63)
wherein the first notation input further comprises references to one or more reference cells of the first grid different from the range of cells, the reference cells containing parameters which dynamically filter the data as the data is being imported from the data source to the range of cells, and wherein the data source is distinct from the first grid (column 19, lines 1-14)
	With respect to claim 2, claim 6 of the 544 patent discloses wherein the first notation input is included in an initial cell in the first grid and the range of cells does not include the initial cell (column 19, lines 28-30).
With respect to claim 3, claim 2 of the 544 patent discloses wherein the first notation input references other inputs in cells in the first grid different from cells in the range of cells, the other inputs including parameters specifying one or more of data formatting, data presentation, data updating, or data output to specified locations of the first grid (column 19, lines 10-14).

As per dependent claim 9, claim 7 of the 544 patent discloses wherein each time the data is imported, the data is filtered differently (column 19, lines 31-32).

Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of the 544 patent in view of Matas.
As per dependent claim 4, the 544 patent disclose the limitations similar to those in claim 3, and the same rejection is incorporated herein. The 853 patent fails to specifically disclose wherein the specified locations are non-contiguous. However, Matas, which is analogous to the claimed invention because it is directed toward selecting cells from a spreadsheet, discloses wherein the specified locations are non-contiguous cells. It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Matas with the 544 patent, with a reasonable expectation of success, as it would have allowed for selection of non-contiguous cells. This would have provided the user with greater flexibility, as they would be able to select only the cells they wished to import and process.

Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of the 544 patent in view of Kegel.
As per dependent claim 5, the 544 patent disclose the limitations similar to those in claim 3, and the same rejection is incorporated herein. The 544 patent fails to 

Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of the 544 patent in view of Google.
As per dependent claim 6, the 544 patent discloses the limitations similar to those in claim 3, and the same rejection is incorporated herein. The 853 patent fails to specifically disclose wherein the formatting comprises formulas and values to be inserted with the imported data. However, Google disclose wherein the formatting comprises formulas and values to be inserted with the imported data (page 1). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Google with the 544 patent, with a reasonable 

Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of the 544 patent in view of Google.
As per dependent claim 8, the 544 patent discloses the limitations similar to those in claim 3, and the same rejection is incorporated herein. The 544 patent fails to specifically disclose wherein the notation input is not associated with any cell in the first grid and is stored at a location outside the first grid. However, Google discloses wherein the notation input is not associated with any cell in the first grid and is stored at a location outside the first grid (page 1: Here, the input notation accesses a cell in an external spreadsheet grid). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Google with the 544 patent, with a reasonable expectation of success, as it would have enabled a user to include external contents. This would have allowed for importing disparate contents across the data store.

Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the 544 patent and further in view of Gudlavenkatasiva.
As per dependent claim 10, the 544 patent disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. The 544 patent fails to specifically disclose wherein the first notion input comprises parameters used in interacting with the data source, wherein the parameters validate data from the data .

Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the 544 patent and further in view of Reeves.
As per dependent claim 11, the 544 patent disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. The 544 patent fails to specifically disclose wherein the first notation input only functions on cells of the first grid where data points exist. However, Reeves which is analogous to the claimed invention because it is directed toward spreadsheet editing, discloses wherein the first notation input only functions on cells of the first grid where data points exist (paragraph 0138). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Reeves with the 544 patent, with a reasonable expectation of success, as it would have determined whether content exists before processing. This would have provided the user with the advantage of only processing existing data.

Claims 12-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the 544 patent and further in view of Griffin (US 2013/0018920, filed 12 July 2011).
As per dependent claim 12, the 544 patent disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. The 544 patent fails to specifically disclose wherein the data source is a plurality of data sources, wherein at least two of the data sources of the plurality of data sources have a different configuration and security setting. However, Griffin, which is analogous art because it is directed toward merging disparate data sources, discloses wherein the data source is a plurality of data sources, wherein at least two of the data sources of the plurality of data sources have a different configuration and security setting (Figure 1; paragraph 0023). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Griffin with the 544 patent, with a reasonable expectation of success, as it would have allowed for merging disparate data into a single data source. This would have provided a user with the advantage of merging different data sets into a single data store, allowing the user to interact with all the data via the single data store.
As per dependent claim 13, the 544 patent and Griffin disclose the limitations similar to those in claim 12, and the same rejection is incorporated herein. Griffin discloses wherein the parameters for at least two of the data sources of the plurality of data sources are different (paragraph 0023). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Griffin with the 544 patent, with a reasonable expectation of success, as it would have allowed for merging disparate data into a single data source. This would 
As per dependent claim 14, the 544 patent and Griffin disclose the limitations similar to those in claim 12, and the same rejection is incorporated herein. Griffin discloses wherein a number of parameters for at least two of the data sources of the plurality of data sources is different (Figure 1; paragraph 0011). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Griffin with the 544 patent, with a reasonable expectation of success, as it would have allowed for merging disparate data into a single data source. This would have provided a user with the advantage of merging different data sets into a single data store, allowing the user to interact with all the data via the single data store.
As per dependent claim 15, the 544 patent disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. The 544 patent fails to specifically disclose wherein the first key retrieves information associated with the data source from a data portal. However, Griffin discloses retrieving information associated with the data source from a data portal (Figure 1; paragraph 011). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Griffin with the 544 patent, with a reasonable expectation of success, as it would have allowed for merging disparate data into a single data source. This would have provided a user with the advantage of merging different data sets into a single data store, allowing the user to interact with all the data via the single data store.

Claims 1-2, 5, 7, and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 5, and 7 of U.S. Patent No. 9,483,456 (hereafter “the 456 patent”). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims recite substantially similar subject matter as those within the patent.
With respect to claim 1, claims 1 and 5 of the 456 patent discloses a method comprising:
importing data from a data source to a range of cells in a first grid, where the range of cells is specified by a first key in a first notation input associated with the first grid, where the range of cells is indicated for a destination of data from the data source, and where the first notation input includes a second key specifying the data source (column 18, lines 45-52)
wherein the first notation input further comprises references to one or more reference cells of the first grid different from the range of cells, the reference cells containing parameters which dynamically filter the data as the data is being imported from the data source to the range of cells, and wherein the data source is distinct from the first grid (column 19, lines 9-13)
	With respect to claim 2, claim 2 of the 456 patent discloses wherein the first notation input is included in an initial cell in the first grid and the range of cells does not include the initial cell (column 18, lines 65-67).
With respect to claim 3, claim 5 of the 456 patent discloses wherein the first notation input references other inputs in cells in the first grid different from cells in the range of cells, the other inputs including parameters specifying one or more of data 
With respect to claim 7, claim 7 of the 456 patent discloses wherein the first key further specifies security information associated with the data source (column 19, lines 17-20).
As per dependent claim 9, the 456 patent discloses the limitations similar to those in claim 1, and the same rejection is incorporated herein. The 456 patent fails to specifically disclose wherein each time the data is imported, the data is filtered differently. However, the examiner takes official notice that it was notoriously well-known in the art at the time of the applicant’s effective filing date that applying filters to different/changing data sets will result in different filtering of the data as new/additional items will be filtered. It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined the well-known with the 456 patent, with a reasonable expectation of success, as it would have allowed for a user to filter changing data. This would have provided the user with dynamic data sets based upon the filters, thereby providing them with more accurate data.

Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of the 456 patent in view of Matas.
As per dependent claim 4, the 456 patent disclose the limitations similar to those in claim 3, and the same rejection is incorporated herein. The 456 patent fails to specifically disclose wherein the specified locations are non-contiguous. However, Matas, which is analogous to the claimed invention because it is directed toward 

Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of the 456 patent in view of Kegel.
As per dependent claim 5, the 456 patent disclose the limitations similar to those in claim 3, and the same rejection is incorporated herein. The 456 patent fails to specifically disclose wherein the data formatting includes a range of cells to use as a formatting template, wherein the template overrides formatting already present in at least one cell other than a cell including the first notation input or the initial cell. However, Kegel, which is analogous to the claimed invention because it is directed toward overriding formatting, discloses wherein the data formatting includes a formatting template, wherein the template overrides formatting already present in at least one cell other than a cell including the first notation input or the initial cell (Figure 10, paragraphs 0087-0089). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Kegel with the 456 patent, with a reasonable expectation of success, as it would have allowed a user to override a default template. This would have allowed the user greater flexibility in customizing the display of contents in order to provide a bespoke display.

Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of the 456 patent in view of Google.
As per dependent claim 6, the 456 patent discloses the limitations similar to those in claim 3, and the same rejection is incorporated herein. The 456 patent fails to specifically disclose wherein the formatting comprises formulas and values to be inserted with the imported data. However, Google disclose wherein the formatting comprises formulas and values to be inserted with the imported data (page 1). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Google with the 456 patent, with a reasonable expectation of success, as it would have enabled a user to import formulas and values. This would have enabled the user to maintain consistency across multiple sheets.

Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of the 456 patent in view of Google.
As per dependent claim 8, the 456 patent discloses the limitations similar to those in claim 3, and the same rejection is incorporated herein. The 456 patent fails to specifically disclose wherein the notation input is not associated with any cell in the first grid and is stored at a location outside the first grid. However, Google discloses wherein the notation input is not associated with any cell in the first grid and is stored at a location outside the first grid (page 1: Here, the input notation accesses a cell in an external spreadsheet grid). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Google with the 456 .

Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the 456 patent and further in view of Gudlavenkatasiva.
As per dependent claim 10, the 456 patent disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. The 456 patent fails to specifically disclose wherein the first notion input comprises parameters used in interacting with the data source, wherein the parameters validate data from the data source. However, Gudlavenkatasiva, which is analogous to the claimed invention because is directed toward validating data, discloses wherein the parameters validate data from the data source (claim 8). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Gudlavenkatasiva with the 456 patent, with a reasonable expectation of success, as it would have allowed for validating of data. This would have provided the user with the advantage of maintaining data consistency.

Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the 456 patent and further in view of Reeves.
As per dependent claim 11, the 456 patent disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. The 456 patent fails to specifically disclose wherein the first notation input only functions on cells of the first .

Claims 12-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the 456 patent and further in view of Griffin (US 2013/0018920, filed 12 July 2011).
As per dependent claim 12, the 456 patent disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. The 456 patent fails to specifically disclose wherein the data source is a plurality of data sources, wherein at least two of the data sources of the plurality of data sources have a different configuration and security setting. However, Griffin, which is analogous art because it is directed toward merging disparate data sources, discloses wherein the data source is a plurality of data sources, wherein at least two of the data sources of the plurality of data sources have a different configuration and security setting (Figure 1; paragraph 0023). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Griffin with the 456 patent, with a reasonable expectation of success, as it would have allowed for merging disparate data into a single data source. This would have provided a user with the advantage of merging 
As per dependent claim 13, the 456 patent and Griffin disclose the limitations similar to those in claim 12, and the same rejection is incorporated herein. Griffin discloses wherein the parameters for at least two of the data sources of the plurality of data sources are different (paragraph 0023). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Griffin with the 456 patent, with a reasonable expectation of success, as it would have allowed for merging disparate data into a single data source. This would have provided a user with the advantage of merging different data sets into a single data store, allowing the user to interact with all the data via the single data store.
As per dependent claim 14, the 456 patent and Griffin disclose the limitations similar to those in claim 12, and the same rejection is incorporated herein. Griffin discloses wherein a number of parameters for at least two of the data sources of the plurality of data sources is different (Figure 1; paragraph 0011). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Griffin with the 456 patent, with a reasonable expectation of success, as it would have allowed for merging disparate data into a single data source. This would have provided a user with the advantage of merging different data sets into a single data store, allowing the user to interact with all the data via the single data store.
As per dependent claim 15, the 456 patent disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. The 456 patent fails to specifically disclose wherein the first key retrieves information associated with the data 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE R STORK whose telephone number is (571)272-4130. The examiner can normally be reached 8am - 2pm; 4pm - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571/212-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-
/KYLE R STORK/Primary Examiner, Art Unit 2144